Exhibit 10.6

 

﻿

February 26, 2020

Anthony D. DiLucente
[ADDRESS WITHHELD FOR PRIVACY]

Dear Tony:

﻿

ServiceMaster Global Holdings, Inc. (the “Company”) is in the process of
searching for a new permanent Chief Executive Officer (“CEO”).  Your continued
leadership is very important to the Company and to the new CEO’s transition at
the Company, and therefore the Company is prepared to offer you this retention
Letter Agreement (this “Agreement”) to ensure the Company will have the benefit
of your continued service.  This Agreement memorializes our discussions and
agreement concerning your continued employment as the Chief Financial Officer
(the “CFO”) of the Company and if a new CEO elects to bring in a new CFO to the
Company, your subsequent role as Executive Advisor and  separation from service
with ServiceMaster.  For purposes of this Agreement, “ServiceMaster” or
“Company” shall include ServiceMaster Global Holdings, Inc., and each of its
subsidiaries.

We have agreed as follows:

1.    Effective Date; Positions

The Company desires to retain your services through March 31, 2021, either in
the capacity as CFO or as an Executive Advisor, unless such date is mutually
extended by the parties.  If the new CEO elects to bring in a new CFO prior to
March 31, 2021, your service as the CFO will terminate on the date on which a
new CFO of ServiceMaster is appointed by the Board of Directors of ServiceMaster
(the “Board”) and such individual commences employment with ServiceMaster (the
“Transition Date”), at which time you will serve in the role of Executive
Advisor.  

2.    Advisory Period and Separation.

a.    It is expected that you will serve as CFO of the Company until the
Transition Date, at which point you will cease to serve as CFO of ServiceMaster
and will no longer hold any other officer or, if applicable, subsidiary director
positions within ServiceMaster unless mutually agreed between you and the
Company in writing.  So long as the Transition Date occurs prior to the
termination of your employment with ServiceMaster which is expected to occur on
March 31, 2021 (the “Separation Date”), for the period beginning on the
Transition Date and ending on the Separation Date (such period, the “Advisory
Period”), ServiceMaster shall appoint you to serve as an Executive
Advisor.  During the Advisory Period, you will provide such services as the then
Chief Executive Officer of ServiceMaster shall reasonably request, including
assisting with the transition of your duties to your successor.  At all times on
and after the Transition Date, you shall not act for, bind or represent
ServiceMaster for any purpose, except as may be reasonably requested by the
then  Chief Executive Officer of ServiceMaster.  During the Advisory Period, you
will provide advisory services to ServiceMaster on an exclusive basis at
mutually agreeable times, and shall not provide services to any other
entity.  Your separation from service as an employee of ServiceMaster will be
effective upon the close of business on the Separation Date, unless your
employment terminates earlier.  In the event your employment is terminated by
ServiceMaster for “cause” (as defined in that certain
Non-Competition/Non-Solicitation/Confidentiality agreement between you and
ServiceMaster executed on the date hereof and attached as Exhibit A hereto (the
“Restrictive Covenant Agreement”)) or by you for any reason prior to the
Separation Date, this Agreement will be null and void ab initio.

b.    During the Advisory Period, subject to your execution without revocation
of the Release and Waiver of Claims contained in Section 3 of this Agreement,
you will remain a full-time employee of



--------------------------------------------------------------------------------

 

 

ServiceMaster for purposes of ServiceMaster’s employment policies, plans and
practices, in accordance with the following:

(i)        You will receive an annual rate of base salary of equal to the level
of your then base salary (your “Base Salary”) in accordance with ServiceMaster’s
regular payroll practices. You will be paid any accrued, unpaid wages through
your Separation Date (including any accrued, unused vacation time as reflected
in ServiceMaster’s HRIS system) on the first regularly scheduled pay date
following your Separation Date or within the time period required by applicable
law.

(ii)       You will continue to receive benefits under the ServiceMaster Health
and Welfare Benefit Plan.  You will become eligible for continuation of coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) on the first
day following the last day of your employment.  You are solely responsible for
the payment of any premiums for COBRA coverage.

(iii)      If you participate in the ServiceMaster Profit Sharing and Retirement
Plan (“PSRP”), your eligibility to participate will end on your Separation
Date.  Any Company match credited to your account will follow the PSRP’s vesting
schedules.  Any amounts to be paid, distributed, rolled over, or held under the
PSRP will be paid, distributed, rolled over, or held in accordance with the
terms of the PSRP and applicable rules and regulations.

(iv)      If you participate in the ServiceMaster Deferred Compensation Plan
(“DCP”), your eligibility to participate in the DCP will end on your Separation
Date. Any balance in your DCP account will be distributed or held in accordance
with your prior elections, subject to the terms of the DCP and applicable rules
and regulations.

(v)       If you participate in any ServiceMaster stock plans, including the
ServiceMaster Employee Stock Purchase Plan, the Amended and Restated
ServiceMaster Global Holdings, Inc. Stock Incentive Plan, as amended and
restated as of October 25, 2012, the Amended and Restated ServiceMaster Global
Holdings, Inc. 2014 Omnibus Incentive Plan, as amended and restated as of April
27, 2015, and/or the ServiceMaster Global Holdings, Inc. Employee Stock Purchase
Plan, you will continue to participate in such plans, and vest in any
outstanding stock options, restricted stock units or other equity awards held by
you, in accordance with the terms of such plans, through your Separation
Date.  Upon your Separation Date, you shall cease to be eligible to be vested
in, and shall forfeit any, then unvested awards under such plans, in accordance
with the terms and conditions of the applicable plans. This Agreement does not
change the terms of those plans.

c.    Notwithstanding the terms and conditions of the ServiceMaster 2020 Annual
Incentive Plan (the “2020 Bonus Plan”), and subject to your execution, not
earlier than the Separation Date, without revocation of the Release of Claims
attached as Exhibit B hereto, you will continue to be eligible to earn an annual
bonus under such plan, in accordance with the terms and conditions (including
performance metric achievement) of the 2020 Bonus Plan, as if you had remained
employed as Chief Financial Officer of ServiceMaster through the date bonuses
(if any) become payable under such plan to the other executive officers of
ServiceMaster in respect of the 2020 fiscal year, with such amount to be
prorated based on the number of days you are employed as CFO in the 2020 fiscal
year relative to 365 days.  Any such bonus payout will be paid to you when paid
to such officers who participate in the 2020 Bonus Plan.

d.    In exchange for your promises as set forth in this Agreement, your
execution of the Restrictive Covenant Agreement and your execution, not earlier
than the Separation Date, and non-revocation of the Release of Claims attached
as Exhibit B hereto, and subject to your compliance with the terms and
conditions hereof, upon your Separation Date, ServiceMaster agrees to provide
you with severance pay in an amount which



2

--------------------------------------------------------------------------------

 

 

equals the product of (x) one multiplied by (y) the sum of (i) your Base Salary
plus (ii) your target annual bonus under the 2020 Bonus Plan (approximately
$370,000 depending on base salary level).  The amount of the target annual bonus
under the 2020 Bonus Plan in the preceding sentence is in addition to any amount
earned in Section 2(c) above.  Thus, if Mr. DiLucente serves as CFO for all of
2020 and the Company earns a bonus award of 100% of target, his payout would be
approximately $740,000, plus base salary.  The severance pay will be paid in 12
equal monthly installments with the last installment being the final balance
due.  The severance payments will commence on the first practicable regularly
scheduled pay date after the Separation Date in compliance with Section 409A of
the Code (as defined below).

e.    The compensation and benefits provided in this Section 2 above represents
all of the amounts you will be entitled to receive from ServiceMaster and you
will not be paid any other compensation or benefits.  In addition to any other
remedies which may be available at law, ServiceMaster may suspend, cancel and/or
seek the refund of any payments contemplated by this Agreement upon any
violation by you of any representation, warranty or covenant set forth herein.

f.    You further acknowledge and agree that you are and will, following the
Separation Date, continue to be subject to the covenants set forth in Sections
3, 4 and 5 of your Restrictive Covenant Agreement, and you will continue to be
covered under the provisions of your Restrictive Covenant Agreement, in
accordance with the terms thereof. 

3.    Release of Claims and Covenant Not to Sue.  This Release of Claims is
entered into by you, Anthony D. DiLucente, on behalf of yourself, your heirs,
executors, administrators, successors, assigns and anyone else who may sue on
your behalf (collectively, “you”) and ServiceMaster Global Holdings, Inc., on
behalf of itself, past and present subsidiaries, parent companies, affiliated
entities, predecessors, successors, assigns, and their respective past and
present officers, directors, employees, insurers and agents (collectively,
“Company” or “ServiceMaster”). 

a.    Release:  In exchange for the consideration provided to you in this
Agreement, you hereby release and forever discharge ServiceMaster, its past and
present parent entities, subsidiaries, divisions, limited partnerships,
affiliated corporations, successors and assigns,  as well as their respective
past and present directors, managers, officers, partners, agents, employees,
insurers, attorneys, servants, and each of them, separately and collectively
(“Releasees”), from any and all known and unknown claims, charges, complaints,
liens, demands, causes of action, obligations, damages and liabilities, known or
unknown, suspected or unsuspected, whether or not mature or ripe (“Claims”),
that you ever had and now have against any of the Releasees, including, but not
limited to, Claims arising out of or in any way related to your employment with
or separation from ServiceMaster.  This includes, but is not limited to, Claims
based on statutes, torts, contracts and common law, Claims for discrimination,
wrongful discharge, harassment, retaliation, and unpaid wages, Claims arising
under Title VII of the Civil Rights Act of 1964, the Fair Labor Standards Act
(“FLSA”), Family Medical Leave Act (“FMLA”), the Americans with Disabilities
Act, the Age Discrimination in Employment Act, the Worker Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act, and
any applicable federal, state or local law or regulation governing the
employment relationship. You understand that this Agreement includes a release
of all known and unknown claims through the Effective Date. 

b.    Limitation of Release:  Nothing in this Agreement will prohibit you from
filing a charge of discrimination with the National Labor Relations Board, the
Equal Employment Opportunity Commission (“EEOC”) or an equivalent state civil
rights agency.  Further, nothing in the Letter Agreement shall be construed to
waive (i) any right that is not subject to waiver by private agreement under
federal, state or local employment or other laws, such as claims for workers’
compensation or unemployment benefits, (ii) any claims related to the benefits
described in Section 2 of this Agreement or your rights to vested benefits under
any ServiceMaster plan, (iii) any claims related to your indemnification rights
or your rights to recover under any D&O policy, or (iv) any claims that may
arise after the Effective Date.

c.    Covenant Not To Sue.  To the extent that any Claims covered by the scope
of the release herein are not subject to waiver by this Agreement under
applicable law (including, without limitation, any Claims arising under or
related to FMLA, FLSA, and any other local, state or federal statute governing
employment and/or the payment of wages and benefits), you hereby covenant and
agree not to sue or otherwise seek any remedy or other form of relief against
any of the Releasees relating to such Claims.

d.    Representations: You represent that you (i) have been provided all
benefits due under the Family and Medical Leave Act and any applicable state or
local law; (ii) have received all wages due, including any overtime pay, bonus
pay and commissions; (iii) that you have received all meals and rest breaks to
which you were entitled under the Fair Labor Standards Act and any applicable
state and local law; and (iv) that you have not had any work-related accidents
or injuries that you have not previously reported in writing to ServiceMaster.

4.    Confidential Information.  You acknowledge and agree that (a) you have not
used or disclosed any Confidential Information other than as necessary in the
ordinary course of performing your duties as a ServiceMaster employee for the
benefit of ServiceMaster, and (b) you will keep in confidence and trust all
Confidential Information known to you, and will not use or disclose such
Confidential Information without the prior written consent of ServiceMaster.  As
used in this Agreement, “Confidential Information” means (a) all trade secrets,
proprietary information, business techniques and processes, technical know-how
and other non-public information (including customer, supplier, marketing and
financial information) used by ServiceMaster in connection with its business
operations; (b) non-public business information obtained from customers,
franchisees, suppliers, contractors and other business partners; and (c) private
personnel information.  Nothing in this Agreement precludes you from (a) making
any report or disclosure to a government agency to the extent required or
protected by statute, regulation or other applicable law (including for the
avoidance of doubt under Rule 21F under the Securities Exchange Act of 1934);
(b) cooperating with any government investigation; or (c) testifying truthfully
in any legal proceedings to the extent compelled by a valid subpoena.

Pursuant to the Defend Trade Secrets Act, 18 USC §§ 1831-39, you are hereby
noticed as follows: An individual may not be held criminally or civilly liable
under any federal or state trade secret law for disclosure of a trade secret:
(a) made in confidence to a government official, either directly or indirectly,
or to an attorney, solely for the purpose of reporting or investigating a
suspected violation of law; and/or (b) in a complaint or other document filed in
a lawsuit or other proceeding, if such filing is made under seal. Additionally,
an individual suing an employer for retaliation based on the reporting of a
suspected violation of law may disclose a trade secret to his or her attorney
and use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the individual does
not disclose the trade secret except pursuant to court order.

5.    Non-Disparagement.  At all times during the Advisory Period and for two
years thereafter, you agrees that you will refrain from making public
statements, written or oral, which criticize, disparage or defame the business,
goodwill or reputation of ServiceMaster (including its products and services),
its directors, officers, executives, subsidiaries, parent entities, and/or
employees or making statements which could adversely affect the morale of other
employees.  At all times during the Advisory Period and for two years
thereafter, ServiceMaster agrees that its active members of the Board and active
named executive officers (each as in effect from time to time) will refrain from
making public statements, written or oral, which criticize, disparage or defame
you.  Nothing in this Agreement, however, shall be construed to prevent you or
ServiceMaster (including any of its representatives) from providing truthful
testimony or information in response to any valid subpoena, court order, the
request of any government agency or as otherwise required by law (including in
connection with any whistleblower laws), from rebutting false or misleading
statements about the party by others or making normal competitive-type
statements not in violation of any restrictive covenants that you may be subject
to.  There shall be no third-party beneficiaries of this Section 5, other than
applicable subsidiaries of ServiceMaster.

6.    Code of Ethics and Business Conduct.  You previously have been provided or
have access through ServiceMaster intranet site to ServiceMaster Code of Ethics
and Business Conduct (the “Code of Ethics”).  The discovery of any failure by
you to abide by the Code of Ethics, whenever discovered, shall entitle
ServiceMaster to exercise any and all available legal remedies, including the
suspension and recoupment of any payments made or due under this Agreement and
any other agreements between the parties.

7.    Return of ServiceMaster Property.  You agree to return to ServiceMaster
all ServiceMaster property, equipment and materials, including, but not limited
to, any company vehicle, any laptop computer and peripherals; any cell phone or
other portable computing device; any telephone calling cards; keys;
ServiceMaster identification card; any credit or fuel cards; and all tangible
written or graphic materials (and all copies) relating in any way to
ServiceMaster or its business, including, without limitations, documents,
manuals, customer lists and reports, as well as all data contained on computer
files, “thumb” drives, “cloud” services, or other data storage device, or home
or personal computers.  

8.    Assistance.  You agree to provide information to ServiceMaster as
requested to help transition your job duties and to cooperate fully with
ServiceMaster and its counsel with respect to any claims, investigations, legal
proceedings or other matters relating to your employment or about which you have
knowledge. 

9.    Severability.  You and ServiceMaster agree that to the extent that any
portion of this Agreement may be held to be invalid or legally unenforceable,
the remaining portions will not be affected and will be given full force and
effect.

10.    Dispute Resolution.  Any dispute or controversy between you and
ServiceMaster, whether arising out of or relating to this Agreement, the breach
of this Agreement, or otherwise, shall be subject to The ServiceMaster We Listen
Dispute Resolution Plan in effect on your Separation Date, which provides the
mandatory and exclusive remedy and procedure for disputes between you and
ServiceMaster.  Notwithstanding the foregoing, you agree that ServiceMaster may
seek a temporary restraining order and/or preliminary injunction in any court of
competent jurisdiction, without the posting of a bond, in order to preserve the
status quo or to enforce the covenants in this Agreement.

11.    Notices. All notices required or permitted pursuant to this Agreement
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient, and if not
so confirmed, then on the next business day, (c) five days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. Such notice
shall be addressed as follows:

If to ServiceMaster:

ServiceMaster Global Holdings, Inc.
150 Peabody Place
Memphis, TN  38103-3270
Attn: General Counsel

 

 

If to you, at the most recent address listed in ServiceMaster’s human resources
information system.

12.    Governing Law and Venue.  The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Tennessee without regard to
the principle of conflicts of laws.  Subject to the dispute resolution
provisions herein, any judicial proceeding arising from and relating to this
Agreement shall be brought in courts having competent jurisdiction located in
the State of Tennessee, which shall be the exclusive forum for resolving such
disputes.  Both parties consent to the personal jurisdiction of such courts for
the purposes of this Agreement.  The parties shall stipulate in any proceeding
that this Agreement is considered for all purposes to have been executed and
delivered in the State of Tennessee.

13.    Taxes.  Unless otherwise specified, all payments contemplated by this
Agreement shall be subject to applicable payroll taxes and other required
withholdings.  This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent.  Payments
provided herein are intended to be exempt from Section 409A of the Code to the
maximum extent possible under either the separation pay exemption pursuant to
Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury regulation §1.409A-1(b)(4), and for such purposes, each payment under
this Agreement shall constitute a “separately identified” amount within the
meaning of Treasury regulation §1.409A-2(b)(2).  In the event the terms of this
Agreement would subject you to taxes or penalties under Section 409A of the Code
(“409A Penalties”), you shall cooperate diligently with ServiceMaster to amend
the terms of this Agreement to avoid such 409A Penalties, to the extent
possible; provided, that in no event shall ServiceMaster be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement.  You understand that ServiceMaster has not provided any advice
regarding the tax liability resulting from this Agreement and you shall not rely
upon any representations or policies of ServiceMaster related to taxation.  You
are advised to seek the advice of your own personal tax advisor or counsel as to
the tax treatment of any payments contemplated by this Agreement.  The Company
specifically disclaims that it has responsibility for the proper calculation or
payment of any taxes which may be due other than for standard statutory
withholding.

14.    Entire Agreement.  You and ServiceMaster agree that this Agreement
constitutes the complete understanding between you and ServiceMaster regarding
the matters herein and that no other promises or agreements, express or implied,
will be binding between you and ServiceMaster unless signed in writing by you
and ServiceMaster.  This Agreement fully supersedes and replaces any and all
prior agreements or understandings, if any, between you and ServiceMaster on any
matter that is addressed in this Agreement with the exception of
confidentiality/non-solicitation/non-compete issues except as stated herein.

15.    OWBPA Notice.  Pursuant to the federal Older Workers Benefit Protection
Act, you are advised as follows:

·



This Agreement includes a waiver of claims of age discrimination under the
federal Age Discrimination in Employment Act;

·



You are advised to consult with your personal attorney before signing this
Agreement;

·



You have 21 days from your receipt of this Agreement to consider the Agreement
(the “Review Period”);

·



If your executed Agreement is not received by ServiceMaster within seven days
from the end of the Review Period, the Agreement and any promises offered on
behalf of Company contained therein will be null and void;

·



You have seven days after you sign this Agreement to revoke the Agreement.   If
you want to revoke this Agreement, you must deliver a written revocation to
ServiceMaster Global Holdings, Inc.; 150 Peabody Place, Memphis, TN  38103-3270;
Attn: General Counsel.

16.    Effective Date.  This Agreement becomes effective on the 8th day after
you sign, provided you do not revoke the Agreement as provided above (for
purposes of clarity and the avoidance of doubt, the Company is not permitted to
revoke this Agreement).

YOU ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT CAREFULLY, UNDERSTAND ALL OF
ITS TERMS AND AGREE TO THOSE TERMS KNOWINGLY, FREELY, VOLUNTARILY, AND WITHOUT
DURESS.  YOU HAVE CONSULTED WITH YOUR PERSONAL ATTORNEY (OR HAVE HAD AN
OPPORTUNITY TO DO SO) REGARDING THE TERMS AND LEGAL EFFECT OF THIS AGREEMENT.

/s/ Anthony D. DiLucente 

 

/s/ Naren K. Gursahaney

Anthony D. DiLucente

 

Naren K. Gursahaney

Chair of the  the Board of Directors and interim CEO

﻿

 

ServiceMaster Global Holdings, Inc.

Date: 2/26/2020

 

Date: 2/26/2020

﻿

 

Exhibit A

﻿

CONFIDENTIALITY/NON-COMPETE AGREEMENT

﻿

THIS AGREEMENT is made by and between The ServiceMaster Company L.L.C., a
Delaware limited liability company with its principle place of business in
Memphis, Tennessee, together with its general partners, limited partners,
parents, subsidiaries, divisions, affiliated entities, successors and assigns,
now owned or hereafter acquired, (collectively “ServiceMaster” or the “Company")
and the undersigned employee (“Employee”).

﻿

WITNESSETH

﻿

ServiceMaster is engaged in highly competitive businesses that provide services
and products to customers, in a form and manner acceptable to the specific
customer which is unique to each property, the knowledge of which is a valuable
proprietary asset of ServiceMaster;

﻿

Employee is employed by, or has been offered employment with, ServiceMaster in a
capacity that will enable Employee to develop valuable relationships and
goodwill with the Company’s customers and/or have access to ServiceMaster’s
valuable Confidential Information, which ServiceMaster has invested (and will
invest) substantial time, money and effort in developing and thus has a strong
business interest in protecting. For purposes of this Agreement, “Confidential
Information” means all non-public information relating to ServiceMaster’s
business operations, including, without limitation, information relating to
customers (including customer identity, relationships, preferences, needs and
buying history), vendors, contractors/subcontractors, products, services,
pricing, costs, profit margins, marketing and sales strategies, marketing and
sales techniques, finances, business plans and strategies, business methods and
technical know-how;

﻿

Through ServiceMaster’s efforts and the efforts of employees acting on its
behalf, ServiceMaster’s customer relationships, goodwill and Confidential
Information, together and independently, give ServiceMaster an economic and
competitive advantage in the market and if provided to a competitor or used by a
current or former ServiceMaster employee on his or her own behalf or on behalf
of a competitor would give that employee, former employee or competitor an
unfair economic and competitive advantage in the market; and

﻿

Employee recognizes that ServiceMaster’s need for the following covenants is
based on the following: (a) ServiceMaster has or will expend substantial time,
money and effort in developing Employee in the business of ServiceMaster; (b)
Employee will, in the course of his/her employment, be personally entrusted with
and exposed to ServiceMaster’s customers and/or Confidential Information; and
(c) ServiceMaster will suffer irreparable harm if Employee voluntarily or
involuntarily terminates his/her employment and thereafter directly or
indirectly violates any of the following covenants;

﻿

Therefore, in consideration of ServiceMaster hiring Employee, continuing to
employ Employee, entering into the Retention Letter Agreement, dated February
26, 2020 with Employee; training employee regarding the Company’s business
operations, and entrusting Employee with access to ServiceMaster’s customers
and/or Confidential Information, ServiceMaster and Employee agree as follows:

﻿

1.    Prior Agreements.

﻿

(a)    Employee warrants and represents that he/she is not subject to any
provision of any prior Employment Agreement that would prevent him/her from
entering into this Agreement or performing his/her duties and obligations
hereunder. To the extent Employee has confidential information or materials of
any former employer, Employee acknowledges that ServiceMaster has directed
him/her not to disclose such confidential information or materials to
ServiceMaster or any of its employees and that ServiceMaster prohibits Employee
from using that confidential information or materials in any work performed for
ServiceMaster. Employee will not bring to ServiceMaster, and will not use or
disclose, any confidential, proprietary information or trade secrets acquired by
Employee prior to employment with ServiceMaster.

﻿

(b)    To the extent any provision of this Agreement conflicts with any prior
Employment Agreement, however titled, between ServiceMaster and Employee, the
terms of this Agreement shall prevail. All other provisions contained in any
prior Employment Agreement will remain enforceable and will supplement this
Agreement.

﻿

2.    Advertising. Employee authorizes ServiceMaster, during his/her employment
and for a reasonable time thereafter, to use any name or photograph relating or
referring to Employee in literature or any other form of communication
distributed by ServiceMaster for advertising or promotional purposes.

﻿

3.    Inventions.

﻿

(a)    Disclosure of Improvements or Inventions. Employee acknowledges and
agrees that he/she will promptly notify ServiceMaster of all inventions,
improvements, discoveries or methods relating to or useful in connection with
any business conducted by ServiceMaster, now or in the future, which Employee
makes or discovers while employed by ServiceMaster. Employee further agrees to
assign to ServiceMaster all rights, title and interest in such inventions,
improvements, discoveries, methods and any related patents or patent
applications and copyrights which pertain to a business in which ServiceMaster
is engaged, is reasonably expected to engage in, or which ServiceMaster has
previously expressed an intention to enter. All rights, title and interest in
and to all inventions, works of authorship, developments, concepts, discoveries,
ideas, trademarks and trade secrets, whether or not patentable or registrable
under copyright or similar laws (“Inventions”) which Employee may solely or
jointly develop, conceive or reduce to practice, during the period of
employment, except as provided in paragraph 3(b) below, are the sole property of
ServiceMaster. Employee further agrees that all such Inventions, including works
of authorship are “works for hire” for purposes of ServiceMaster’s rights under
copyright laws. Employee agrees to keep and maintain adequate and current
written records of all Inventions made by Employee (solely or jointly with
others) during the term of employment with ServiceMaster. Employee further
agrees to perform, during and after employment with ServiceMaster, all acts
deemed necessary or desirable to permit and assist ServiceMaster, at its own
expense, in obtaining and enforcing the full benefits, enjoyment, rights and
title, throughout the world, of and to the Inventions hereby assigned to
ServiceMaster as set forth above.

﻿

(b)    Inventions Not Assigned. Employee understands and acknowledges that the
assignment of inventions under this Agreement does not apply to an invention
which Employee may have acquired in connection with an invention, discovery or
improvement developed entirely on Employee’s own time for which no equipment,
supplies, facilities or trade secret information of ServiceMaster was used and
(i) does not relate directly or indirectly to the business of ServiceMaster or
its actual or demonstrably anticipated research or development, or (ii) does not
result from any work performed by Employee for ServiceMaster.

﻿

4.    Restrictive Covenants.

﻿

(a)    Non-Disclosure of Confidential Information. Both during Employee’s
employment and at all times thereafter, Employee will safeguard ServiceMaster’s
Confidential Information and will not disclose or use any Confidential
Information for Employee’s own benefit or the benefit of any other person or
entity.

﻿

(b)    Defend Trade Secrets Act Notice. Pursuant to the Defend Trade Secrets
Act, 18 USC §§ 1831-39, you are hereby notified as follows: An individual may
not be held criminally or civilly liable under any federal or state trade secret
law for disclosure of a trade secret: (a) made in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law; and/or (b) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Additionally, an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose a trade secret to his or her attorney and use the
trade secret information in the court proceeding, so long as any document
containing the trade secret is filed under seal and the individual does not
disclose the trade secret except pursuant to court order.

﻿

(c)    Non-Competition/Non-Solicitation/Non-Interference. During Employee’s
employment and for one (1) year following the separation of Employee’s
employment for any reason, whether for cause or without cause, Employee shall
not, directly or indirectly, individually or in concert with others:

﻿

    (i)    within any county/parish where Employee was assigned duties during
the last twelve (12) months of Employee’s employment own (other than as a
minority owner of less than 2% of a publicly traded company or owner of shares
in a mutual fund), manage, finance, operate, engage in, become employed with or
provide services or support to any business that markets or provides any service
or product that is competitive with the products or services offered, marketed
or provided by the business unit(s), subsidiary(ies) and/or affiliated
entity(ies) with whom Employee was employed during the last twelve (12) months
of employment;

﻿

    (ii)    within any county/parish where Employee was assigned duties during
the last twelve (12) months of Employee’s employment solicit, contact, sell to
or provide any service or product to any person or entity in competition with
the business unit(s), subsidiary(ies) and/or affiliated entity(ies) with whom
Employee was employed during the last twelve (12) months of employment;

﻿

    (iii)    solicit, contact, sell to or provide any service or product to any
ServiceMaster customer with whom Employee had actual contact during the last
twelve (12) months of employment for the purpose of providing any service or
product in competition with a service or product offered, marketed, or provided,
at the time of contact, by the business unit(s), subsidiary(ies) and/or
affiliated entity(ies) with whom Employee was employed;

﻿

    (iv)    recruit, solicit, induce or encourage any employee to terminate
his/her employment with ServiceMaster and/or seek employment or association with
any other person, business or entity; or

﻿

    (v)    solicit, induce or encourage any ServiceMaster franchise, customer,
contractor, vendor, supplier or other business partner to sever, terminate or
not renew its relationship with ServiceMaster or otherwise interfere with
ServiceMaster’s relationship with any franchise, customer, contractor, vendor,
supplier or other business partner.

﻿

    For Employees employed with ServiceMaster’s Business Service Center during
the last twelve (12) months of their employment, or any portion thereof, the
restrictions contained in paragraphs 4(c)(i) and (ii) shall apply to all of
ServiceMaster’s operations across the United States and such other locations
across the globe in which ServiceMaster operated during that period, as such
employees have access to customer and Confidential Information for multiple, if
not all, ServiceMaster business units, subsidiaries and affiliated entities in
all locations in which ServiceMaster conducts business.

﻿

(d)     No conflicts. During Employee’s employment, Employee will devote his/her
best efforts to the interests of the Company and will not engage in other
employment or activities that conflict with Employee’s job duties for the
Company. Employee agrees to promptly disclose to the Company any outside
activities that create an actual or potential conflict of interest as defined in
the Company’s Conflicts of Interest policy.

﻿

(e)    Disclosure of Obligations to New Employer. Prior to commencing employment
with any subsequent employer, Employee shall disclose his/her obligations
hereunder and furnish that employer with a copy of this Agreement. Employee also
authorizes ServiceMaster to provide a copy of this Agreement to his/her
subsequent employer(s).

﻿

5.    Return of Company Property. Promptly after the separation of Employee’s
employment or upon ServiceMaster’s request at any time (whichever occurs
earlier), Employee will deliver to ServiceMaster all business related documents
including, but not limited to, originals and copies of memoranda, customer
lists, materials relating to procedures, samples, records, documents, contracts,
formulas, computer programs, product information and all other Confidential
Information which Employee has obtained while employed. Immediately upon
separation of employment, Employee shall return all equipment, electronic
communication resources, vehicles, keys, credit cards, identification cards,
uniforms, employment accessories, and the like which were issued to Employee
during Employee’s term of employment.

﻿

    6.    Exit Interview. Prior to the time Employee’s employment with
ServiceMaster ceases for any reason, whether voluntary or involuntary, Employee
agrees to meet with a designated representative of ServiceMaster to review
Employee’s obligations under this Agreement.

﻿

    7.    Remedies. Employee acknowledges and agrees that the restrictions set
forth in this Agreement are reasonable and necessary for the protection of
ServiceMaster’s business and goodwill including its Confidential Information and
trade secrets. Employee further agrees that if Employee breaches or threatens to
breach any of Employee’s obligations hereunder, ServiceMaster will suffer
irreparable harm and monetary damages will be insufficient to remedy such a
breach. Therefore, ServiceMaster, in addition to any other remedies available to
it under the law, may obtain specific performance and/or injunctive relief
against Employee to prevent such continued or threatened breach. Employee
acknowledges that ServiceMaster may elect or not elect to seek enforcement of
this or any other Employee Confidentiality/Non-Compete Agreement and that such
election shall in no way be construed as a waiver of ServiceMaster’s right to
enforce the terms of this Agreement against Employee. Further, Employee
acknowledges that ServiceMaster’s decision not to enforce another employee’s
obligations under his/her Employee Confidentiality/Non-Compete Agreement shall
not be considered an admission or waiver of any right regarding the confidential
nature of the proprietary and trade secret information described herein.
Employee also acknowledges and agrees that Employee shall reimburse
ServiceMaster its reasonable attorneys’ fees and costs incurred by it in
enforcing any of its rights or remedies under this section or any other
provision of this Agreement.

﻿

8.    Severability. Employee acknowledges and represents that the duration,
geographical scope, activity and subject matter of the restrictive covenants set
forth herein are fair, reasonable and not excessively broad and are necessary to
protect ServiceMaster’s relationships with customers, goodwill and Confidential
Information. Employee agrees that ServiceMaster is entitled to rely upon such
representation. It is the desire and intent of ServiceMaster and Employee that
the provisions of this Agreement shall be enforced to the fullest extent
permissible. The invalidity or unenforceability of any provision of this
Agreement shall not affect, impair or render unenforceable any other provision
hereof. It is intended that any provision herein that is subsequently held by a
court of competent jurisdiction to be invalid or unenforceable as written be
construed as valid and enforceable to the fullest extent possible. If any
restriction in this Agreement is determined by a court of competent jurisdiction
to be unenforceable by reason of its geographic or business scope or duration,
such provision shall be construed as if such scope or duration had been more
narrowly drafted and defined so as not to be invalid or unenforceable.

﻿

9.    Modification. This Agreement may be modified only in writing by
ServiceMaster’s President. Employee acknowledges that no other manager or
representative has any authority to enter into any agreement for employment for
any specified period or to make any agreement contrary to the foregoing.

﻿

10.    Governing Law. As ServiceMaster is headquartered in Tennessee and both
parties will have substantial contacts with the State of Tennessee in the
performance of this Agreement, the parties expressly agree that the
interpretation and enforcement of this Agreement shall be governed by the laws
of the State of Tennessee, without reference to its conflicts of law rules that
may require application of the law of another jurisdiction. Any judicial action
to enforce or challenge this Agreement shall be brought in the federal or state
courts located in Shelby County, Tennessee, which shall be the exclusive forum
for resolving such disputes. Both parties irrevocably consent to the personal
jurisdiction of such courts for purposes of any such action. In any proceeding
relating to the interpretation or enforcement of this Agreement, the parties
stipulate that this Agreement shall be considered for all purposes to have been
executed and delivered in the State of Tennessee.

﻿

11.    Voluntary Agreement. Employee acknowledges and agrees that he/she
reviewed all aspects of this Agreement, has carefully read and fully understands
all the provisions of this Agreement, and voluntarily enters into this
Agreement.

﻿

﻿

﻿

    IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date below.

﻿

﻿

Employee:

﻿

﻿

 /s/ Anthony D. DiLucente            

Anthony D. DiLucente

﻿

﻿

Date: 2/26/2020

﻿





A-3

--------------------------------------------------------------------------------

 

 



Exhibit B

Release of Claims

﻿

This Release of Claims (the “Release”) is entered into by you, Anthony D.
DiLucente, on behalf of yourself, your heirs, executors, administrators,
successors, assigns and anyone else who may sue on your behalf (collectively,
“you”) and ServiceMaster Global Holdings, Inc., on behalf of itself, past and
present subsidiaries, parent companies, affiliated entities, predecessors,
successors, assigns, and their respective past and present officers, directors,
employees, insurers and agents (collectively, “Company” or “ServiceMaster”). 

1.    Release.  In exchange for the consideration provided to you in that
certain Letter Agreement entered into between you and ServiceMaster as of
February 26, 2020 (the “Letter Agreement”), you hereby release and forever
discharge ServiceMaster, its past and present parent entities, subsidiaries,
divisions, limited partnerships, affiliated corporations, successors and
assigns,  as well as their respective past and present directors, managers,
officers, partners, agents, employees, insurers, attorneys, servants, and each
of them, separately and collectively (“Releasees”), from any and all known and
unknown claims, charges, complaints, liens, demands, causes of action,
obligations, damages and liabilities, known or unknown, suspected or
unsuspected, whether or not mature or ripe (“Claims”), that you ever had and now
have against any of the Releasees, including, but not limited to, Claims arising
out of or in any way related to your employment with or separation from
ServiceMaster.  This includes, but is not limited to, Claims based on statutes,
torts, contracts and common law, Claims for discrimination, wrongful discharge,
harassment, retaliation, and unpaid wages, Claims arising under Title VII of the
Civil Rights Act of 1964, the Fair Labor Standards Act (“FLSA”), Family Medical
Leave Act (“FMLA”), the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the Worker Adjustment and Retraining Notification Act, the
Employee Retirement Income Security Act, and any applicable federal, state or
local law or regulation governing the employment relationship. You understand
that this Release includes a release of all known and unknown claims through the
Effective Date. 

2.    Limitation of Release.  Nothing in this Agreement will prohibit you from
filing a charge of discrimination with the National Labor Relations Board, the
Equal Employment Opportunity Commission (“EEOC”) or an equivalent state civil
rights agency.  Further, nothing in this Release shall be construed to waive (i)
any right that is not subject to waiver by private agreement under federal,
state or local employment or other laws, such as claims for workers’
compensation or unemployment benefits , (ii) any claims related to the benefits
described in Section 2 of the Letter Agreement or your rights to vested benefits
under any ServiceMaster plan, (iii) any claims related to your indemnification
rights or your rights to recover under any D&O policy, or (iv) any claims that
may arise after the Effective Date.

3.    Covenant Not To Sue.  To the extent that any Claims covered by the scope
of the release herein are not subject to waiver by this Release under applicable
law (including, without limitation, any Claims arising under or related to FMLA,
FLSA, and any other local, state or federal statute governing employment and/or
the payment of wages and benefits), you hereby covenant and agree not to sue or
otherwise seek any remedy or other form of relief against any of the Releasees
relating to such Claims.

4.    Representations. You represent that you (i) have been provided all
benefits due under the Family and Medical Leave Act and any applicable state or
local law; (ii) have received all wages due, including any overtime pay, bonus
pay and commissions; (iii) that you have received all meals and rest breaks to
which you were entitled under the Fair Labor Standards Act and any applicable
state and local law; and (iv) that you have not had any work-related accidents
or injuries that you have not previously reported in writing to ServiceMaster.

5.    Severability.  You and ServiceMaster agree that to the extent that any
portion of this Release may be held to be invalid or legally unenforceable, the
remaining portions will not be affected and will be given full force and effect.

6.    Dispute Resolution.  Any dispute or controversy between you and
ServiceMaster, whether arising out of or relating to this Release, the breach of
this Release, or otherwise, shall be subject to The ServiceMaster We Listen
Dispute Resolution Plan in effect on your Separation Date, which provides the
mandatory and exclusive remedy and procedure for disputes between you and
ServiceMaster.  Notwithstanding the foregoing, you agree that ServiceMaster may
seek a temporary restraining order and/or preliminary injunction in any court of
competent jurisdiction, without the posting of a bond, in order to preserve the
status quo or to enforce the covenants in this Release.

7.    Notices. All notices required or permitted pursuant to this Release shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient, and if not so
confirmed, then on the next business day, (c) five days after having been sent
by registered or certified mail, return receipt requested, postage prepaid, or
(d) one day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. Such notice
shall be addressed as follows:

If to ServiceMaster:

ServiceMaster Global Holdings, Inc.
150 Peabody Place
Memphis, TN  38103-3270
Attn: General Counsel

 

 

If to you, at the most recent address listed in ServiceMaster’s human resources
information system.

8.    Governing Law and Venue.  The interpretation, construction and performance
of this Release shall be governed by and construed and enforced in accordance
with the internal laws of the State of Tennessee without regard to the principle
of conflicts of laws.  Subject to the dispute resolution provisions herein, any
judicial proceeding arising from and relating to this Release shall be brought
in courts having competent jurisdiction located in the State of Tennessee, which
shall be the exclusive forum for resolving such disputes.  Both parties consent
to the personal jurisdiction of such courts for the purposes of this
Release.  The parties shall stipulate in any proceeding that this Release is
considered for all purposes to have been executed and delivered in the State of
Tennessee.  

9.    OWBPA Notice.  Pursuant to the federal Older Workers Benefit Protection
Act, you are advised as follows:

    This Release includes a waiver of claims of age discrimination under the
federal Age Discrimination in Employment Act;

    You are advised to consult with your personal attorney before signing this
Release;

    You have 21 days from your receipt of this Release to consider the Release
(the “Review Period”);

    If your executed Release is not received by ServiceMaster within seven days
from the end of the Review Period, the Release and any promises offered on
behalf of Company contained in the Letter Agreement will be null and void;

    You have seven days after you sign this Release to revoke the Release.   If
you want to revoke this Release, you must deliver a written revocation to
ServiceMaster Global Holdings, Inc.; 150 Peabody Place, Memphis, TN  38103-3270;
Attn: General Counsel.

10.    Effective Date.  This Release becomes effective on the 8th day after you
sign, provided you do not revoke the Agreement as provided above (for purposes
of clarity and the avoidance of doubt, the Company is not permitted to revoke
this Agreement).

YOU ACKNOWLEDGE THAT YOU HAVE READ THIS RELEASE CAREFULLY, UNDERSTAND ALL OF ITS
TERMS AND AGREE TO THOSE TERMS KNOWINGLY, FREELY, VOLUNTARILY, AND WITHOUT
DURESS.  YOU HAVE CONSULTED WITH YOUR PERSONAL ATTORNEY (OR HAVE HAD AN
OPPORTUNITY TO DO SO) REGARDING THE TERMS AND LEGAL EFFECT OF THIS RELEASE.

﻿

 

 

 

Anthony D. DiLucente

 

 

﻿

 

ServiceMaster Global Holdings, Inc.

Date: ______________________________

 

Date:_____________________________

            



B-4

--------------------------------------------------------------------------------